JUSTICE, J.
The parties are here in the same position as they were in the trial court and will be referred to as plaintiff and defendant.
The errors complained of are:
First that the trial court erred in granting defendant leave to withdraw its answer and file an amended answer:
Second, the trial court erred in directing a verdict for the defendant.
It appears from the docket and journal entries that this case was commenced on March 15, 1918; that it has been twice tried in the court below; that at the first trial, which oe-cured in February, 1919, the pleadings consisted of a petition, answer and reply; and that at this trial plaintiff recovered a judgment against defendant; that this judgment was reversed by this court and the cause remanded for a new trial; that in February, 1922, defendant, over the objection and exception of plaintiff, obtained leave to and did withdraw its answer and filed an amended answer; that on December 21, 1926, the second trial was had, the pleadings at this time consisted of a petition and an amended answer; and, at the second trial, the judgment here complained of, was entered.
There isn’t any bill of exceptions nor fihding of facts before, us. We therefore do not and c;.nnot know the facts which prompted the trial court either in the making; of the order authorizing the withdrawal of the answer and the filing of the amended answer or in directing the verdict for'the defendant. However in such a state of the record, a presumption of law arises that the trial court had before it such facts as warranted it in making such orders. See Pure Oil Company v. Kindall, 116 OS.-.
Our conclusion is that the assignments of, error here made are not well taken, and it therefore follows, that the judgment of the court below should be and it hereby is affirmed.
Judgment affirmed.
(Crow and Hughes, JJ., concur.)